482 F.2d 936
UNITED STATES of America, Plaintiff-Appellee,v.Marvin McCALL, Defendant-Appellant.
No. 73-1513 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 8, 1973.Rehearing Denied Sept. 7, 1973.

Theodore J. Sakowitz, Asst. Federal Public Defender, Miami, Fla.  (Court-appointed, not under Act), for defendant-appellant.
Robert W. Rust, U. S. Atty., Jerome B. Ullman, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
The district court's order denying appellant McCall's post-sentence motion for commitment for treatment under the Narcotic Addict Rehabilitation Act, 18 U.S.C. Sec. 4251 et seq., was correct.  Appellant had two prior felony convictions in Florida for possession of cocaine, in violation of 398.03 Florida Statutes, and for carrying a concealed weapon, in violation of 790.01 Florida Statutes, and thus was ineligible under 18 U.S.C. Sec. 4251(f)(4) for NARA commitment.1



* * *
Affirmed.


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 The pertinent provision of 18 U.S.C. Sec. 4251 reads:
"(f) 'Eligible offender' . . . does not include-
(4) an offender who has been convicted of a felony on two or more prior occasions."